






REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of this 28th day of August, 2015 by and among PACIFIC MERCANTILE BANCORP, a
California corporation (the “Company”), and the Persons named on Exhibit A
hereto (hereinafter, the “Holders”). Capitalized terms used herein shall have
the meanings set forth in Section 1 below.
RECITALS
A.    Pursuant to that certain Exchange Agreement entered into by the Parties on
August 28, 2015 (the “Exchange Agreement”), the Company will be issuing to each
Holder the number of Exchange Shares set forth opposite the name of such Holder
on Exhibit A (the “Exchange Shares”) in exchange for the Series B Shares, the
Series C Shares and the Warrants held by each Holder set forth opposite the name
of such Holder on Exhibit A and forfeiture of all accrued but unpaid dividends
on the Series B Shares and the Series C Shares (the “Exchange”); and
B.    It is a condition precedent to the closing of the Exchange pursuant to the
Exchange Agreement that the Company shall enter into this Agreement with the
Holders.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by the Parties, the Company and the
Holders hereby agree as follows:
AGREEMENT
1.
DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

1.1.“Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.
1.2.“Blue Sky Application” shall have the meaning set forth in Section 6.1
below.
1.3.“Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
1.4.“Common Stock” means the Company’s common stock, no par value.
1.5.“Effective Date” means the date on which the Registration Statement is
declared effective by the SEC.
1.6.“Effectiveness Period” shall have the meaning set forth in Section 4.1
below.
1.7.“Exchange” has the meaning set forth in the Recitals.
1.8.“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
1.9.“Exchange Shares” means the shares of Common Stock issuable upon conversion
of the Series B Shares, Series C shares and Warrants, as set forth opposite the
name of each Holder on Exhibit A.
1.10.“Filing Date” means the date on which the Registration Statement is filed
with the SEC.
1.11.“Filing Deadline” shall have the meaning set forth in Section 2.1(a) below.
1.12.“Holder Indemnified Parties” shall have the meaning set forth in
Section 6.1 below.
1.13.“Inspectors” shall have the meaning set forth in Section 4.14 below.
1.14.“Parties” means, collectively, the Company and the Holders, and “Party”
means, individually, each of the Company and each Holder.
1.15.“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.




--------------------------------------------------------------------------------




1.16.“Prospectus” shall mean the prospectus included in the Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post‑effective amendments and all
material incorporated by reference in such prospectus.
1.17.“Records” shall have the meaning set forth in Section 4.14 below.
1.18.“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of the Registration Statement or document.
1.19.“Registrable Securities” shall mean (i) the Exchange Shares and (ii) any
other securities issued or issuable with respect to the Exchange Shares,
including shares issued upon any stock split, stock dividend, recapitalization,
subdivision or similar event, provided that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the Securities Act or (B) such security becoming eligible for
sale by the Holder pursuant to the last sentence of Rule 144(b)(1)(i).
1.20.“Registration Statement” shall mean the registration statement of the
Company filed under the Securities Act that covers the resale of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
1.21.“SEC” means the Securities and Exchange Commission.
1.22.“Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
1.23.“Series B Preferred Stock” and “Series B Shares” means the two series of
Series B preferred stock, designated as “Series B-1 Convertible 8.4%
Noncumulative Preferred Stock” and “Series B-2 Convertible 8.4% Noncumulative
Preferred Stock,” having the rights, preferences and privileges set forth in its
Certificate of Determination of the Rights, Preferences and Privileges and
Restrictions.
1.24.“Series C Preferred Stock” and “Series C Shares” means the Series C 8.4%
Noncumulative Preferred Stock, having the rights, preferences and privileges set
forth in its Certificate of Determination of the Rights, Preferences and
Privileges and Restrictions.
1.25.“Suspension” shall have the meaning set forth in Section 3.1 below.
1.26.“Suspension Notice” shall have the meaning set forth in Section 3.1 below.
1.27.“Warrants” means the common stock purchase warrants to purchase the number
of shares of the Company’s Common Stock set forth opposite each Holder’s name on
Exhibit A.
2.REGISTRATION.
2.1.Registration Statement.
(a)As soon as reasonably practicable following the Closing Date (as defined in
the Exchange Agreement), but no later than thirty (30) days thereafter (the
“Filing Deadline”), the Company shall prepare and file with the SEC a
Registration Statement on Form S-3 (the “Registration Statement”) covering the
resale of the Exchange Shares. The Registration Statement also shall cover, to
the extent allowable under the Securities Act and the rules and regulations
promulgated thereunder, such indeterminate number of additional shares of Common
Stock that may become issuable as a result of stock splits, stock dividends,
recapitalizations or other similar transactions with respect to the Exchange
Shares that occur during the Effectiveness Period. The Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 4 to the
Holders and their counsel prior to its filing or other submission.
(b)The Company represents and warrants that, as of the date hereof, it meets the
requirements for the use of Form S-3 for registration of the resale of the
Exchange Shares by the Holders. The Company




--------------------------------------------------------------------------------




will file all reports required to be filed by the Company with the SEC in a
timely manner so as to preserve its eligibility for the use of Form S-3.
2.2.Expenses. The Company will pay all expenses associated with registration,
including filing and printing fees, the Company’s counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.
2.3.Effectiveness. The Company shall use commercially reasonable efforts to have
the Registration Statement declared effective within 90 days after the date the
Registration Statement was filed with the SEC; provided, however, that the
Company shall be entitled to delay or defer the effectiveness of the
Registration Statement if the Company reasonably believes, considering the
advice of counsel, that the Company may, in the absence of a delay or deferral,
be required under state or federal securities laws to disclose any corporate
development, the disclosure of which could reasonably be expected to have a
material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto. The Company shall notify the
Holders by facsimile or email as promptly as practicable, and in any event,
within two (2) Business Days, after the Registration Statement is declared
effective and shall provide the Holders with copies of any related Prospectus to
be used in connection with the sale or other disposition of the securities
covered thereby. Notwithstanding anything to the contrary, the Company may not
delay or defer the effectiveness of the Registration Statement for a period to
exceed in the aggregate twenty (20) days.
2.4.Prohibition on Other Registration Statements. The Company shall not file any
other registration statement before the Registration Statement is declared
effective by the SEC.
3.SUSPENSION.
3.1.Subject to Section 3.2 below, in the event: (i) of any request by the SEC or
any other federal or state governmental authority, during the Effectiveness
Period, for amendments or supplements to the Registration Statement or related
Prospectus or for additional information so that the Registration Statement will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or otherwise fail to comply with the applicable rules and
regulations of the federal securities laws; (ii) of the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, provided
that, considering the advice of counsel, the Company reasonably believes that it
must qualify in such jurisdiction; (iv) of any event or circumstance that,
considering the advice of counsel, the Company reasonably believes necessitates
the making of any changes in the Registration Statement or related prospectus,
or any document incorporated or deemed to be incorporated therein by reference,
so that, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of a related Prospectus, it will not contain
any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; or
(v) that the Company reasonably believes, considering the advice of counsel,
that the Company may, in the absence of a suspension described hereunder, be
required under state or federal securities laws to disclose any corporate
development, the disclosure of which could reasonably be expected to have a
material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto; then the Company shall,
promptly following the occurrence of any of the foregoing events, deliver a
certificate in writing to the Holders (the “Suspension Notice”) to the effect of
the foregoing (but in no event, without the prior written consent of a Holder,
shall the Company disclose to such Holder any of the facts or circumstances
regarding any material nonpublic information) and, upon receipt of such
Suspension Notice, the Holders will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until the
Holders’ receipt of copies of a supplemented or amended prospectus prepared and
filed by the Company or until the Holders are advised in writing by the Company
that the current Prospectus may be used and the Holders have received copies of
any additional or supplemental filings that are incorporated or deemed
incorporated




--------------------------------------------------------------------------------




by reference in any such Prospectus; provided that, in the case of a suspension
due to (x) an event described in clause (i), (ii), or (iii) of this Section 3.1,
the Suspensions shall not be for more than an aggregate of ninety (90) days in
any 365 day period and (y) an event described in clause (iv) or (v) of this
Section 3.1, the Suspensions shall not be for more than an aggregate of
forty‑five (45) days in any 365 day period.
3.2.The Company will use commercially reasonable efforts to terminate a
Suspension as promptly as practicable after delivery of a Suspension Notice to
the Holders.
4.COMPANY OBLIGATIONS. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
4.1.cause the Registration Statement to become effective and to remain
continuously effective for a period that will terminate upon the earliest of
(i) the date on which all Registrable Securities have been sold pursuant to the
Registration Statement, or (ii) the date on which all Registrable Securities
covered by the Registration Statement may be sold pursuant to Rule 144 without
restriction or limitation and without the requirement to be in compliance with
Rule 144(c)(1) (or any successor thereto) (the “Effectiveness Period”) and
advise the Holders in writing when the Effectiveness Period has expired;
4.2.(i) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and such supplements to the Prospectus
as may be necessary to keep the Registration Statement effective for the period
specified in Section 4.1, (ii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to each Registration Statement or
any amendment thereto, and (iii) comply with the provisions of the Securities
Act and the Exchange Act with respect to the distribution of all of the
Registrable Securities covered thereby during the Effectiveness Period;
4.3.(i) provide copies to and permit counsel designated by each Holder to review
the Registration Statement and any amendments or supplements thereto and any
comments made by the staff of the SEC and the Company’s responses thereto no
fewer than five (5) days prior to its filing with the SEC or its receipt from
the SEC, as applicable, and (ii) shall duly consider comments made by such
counsel thereon and shall not file any Registration Statement and any amendments
or supplements thereto to which such counsel reasonably objects; provided,
however, that a Holder’s counsel will be deemed to have no objections if such
counsel has not provided written comments to the Company and its counsel no
later than three (3) Business Days after such Holder’s counsel has been provided
with copies of the documents listed in clause (i) of this Section 4.3. The
Company shall not unreasonably reject comments from such counsel prior to the
Company’s submission of a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto. The Company shall
reasonably cooperate with such counsel in performing the Company’s obligations
pursuant to this Section 4.3;
4.4.furnish to the Holders and their respective legal counsel, without charge,
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one (1) copy
of the Registration Statement and any amendment thereto, the preliminary
prospectus, free writing prospectus and Prospectus and each amendment or
supplement thereto (as applicable), and each letter written by or on behalf of
the Company to the SEC or the staff of the SEC, and each item of correspondence
from the SEC or the staff of the SEC, relating to the Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) an electronic copy of a
Prospectus, including a preliminary prospectus and any free writing prospectus,
and all amendments and supplements thereto and such other documents as counsel
for the Holders may reasonably request in connection with the disposition of
such Registrable Securities owned by the Holders that are covered by the
Registration Statement;
4.5.within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, deliver, and shall cause
legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Holders whose Registrable Securities
are included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the SEC in such form that the transfer
agent may reasonably request;




--------------------------------------------------------------------------------




4.6.use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practicable time and to
notify the Holders of the issuance of such an order and the resolution thereof;
4.7.prior to the Effective Date, use commercially reasonable efforts to register
or qualify or cooperate with the Holders and their counsel in connection with
the registration or qualification of the Registrable Securities for offer and
sale under the securities or blue sky laws of such jurisdictions requested by
the Holders, provided that, considering the advice of the Company’s counsel, the
Company reasonably believes that it must qualify in such jurisdiction or
jurisdictions, and do any and all other commercially reasonable acts or things
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4.7, (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 4.7, or (iii) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify the Holders
who hold Registrable Securities and their respective legal counsel of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose;
4.8.use commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
4.9.otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;
4.10.promptly (and in any event within two (2) Business Days following
discovery) notify the Holders in writing, at any time when a Prospectus relating
to Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and at the request
of any such Holder, promptly prepare and furnish to such Holder a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. The Company shall also promptly notify each Holder and its legal
counsel in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when the Registration Statement or
any post-effective amendment has become effective, (ii) of any request by the
SEC for amendments or supplements to the Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination of whether a post-effective amendment to the Registration
Statement would be appropriate;
4.11.with a view to making available to the Holders the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Holders to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (a) make and keep public
information available, as those terms are understood and defined in Rule 144,
during the Effectiveness Period; (b) file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act; and
(c) furnish to each Holder upon request, as long as such Holder owns any
Registrable Securities, (i) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (ii) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (iii) such other information as may be reasonably requested in order
to avail such Holder of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration;
4.12.hold in confidence and not make any disclosure of information concerning a
Holder provided to the Company unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement,




--------------------------------------------------------------------------------




(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement of which the Company has knowledge. The Company agrees that it shall,
upon learning that disclosure of such information concerning a Holder is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Holder and allow such Holder, at the
Holder’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information;
4.13.if requested by a Holder, (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as a Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) as soon as practicable
make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement if
reasonably requested by a Holder holding any Registrable Securities to the
effect of the foregoing;
4.14.make available for inspection by (i) any Holder, (ii) legal counsel for the
Holders and (iii) one firm of accountants or other agents retained by the
Holders (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to a Holder who has agreed to receive such information
and hold in strict confidence any such information) or use of any Record or
other information which the Company determines in good faith to be confidential,
and of which determination the Inspectors are so notified, unless (a) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector has knowledge. Each Holder agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Holder) shall be deemed to
limit the Holders’ ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations; and
4.15.if any Holder is required under applicable securities law to be described
in the Registration Statement as an underwriter and which is otherwise
conducting diligence of the sort that an underwriter could conduct, at the
reasonable request of any such Holder, use commercially reasonable efforts to
deliver to such Holder, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as such Holder may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to such Holder, and (ii) an opinion, dated as of such
date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to such Holder.
5.OBLIGATIONS OF HOLDERS.
5.1.Each Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be required to
effect the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the anticipated filing date of
the Registration Statement, the Company shall notify the Holders of the
information the Company requires from the Holders. Each Holder shall provide
such information to the Company at least two (2) Business Days prior to the
anticipated filing date of the Registration Statement.




--------------------------------------------------------------------------------




5.2.Each Holder agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of a Registration
Statement hereunder.
5.3.Each Holder agrees that, upon receipt of any notice from the Company of the
commencement of a Suspension pursuant to Section 3, it will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement, until such Holder’s receipt of the supplemented or amended prospectus
filed with the SEC and until any related post-effective amendment is declared
effective or until the Holders are advised in writing by the Company that the
current Prospectus may be used and the Holders have received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus and, if so directed by the Company, each
Holder shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in such
Holder’s possession of the Prospectus covering the Registrable Securities
current at the time of receipt of such notice.
6.INDEMNIFICATION.
6.1.Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Holders and their
respective directors, officers, employees, general partners, members,
stockholders and each Person who controls such Holder (within the meaning of the
Securities Act) (collectively, the “Holder Indemnified Parties”) against any
losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from or which arise out of or are based upon: (i) any
untrue statement or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or free writing prospectus or
amendment or supplement thereto; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; (v) any failure to register or
qualify the Registrable Securities included in any such registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Holder’s behalf, or (vi) any breach of this Agreement by the Company, and will
reimburse the Holder Indemnified Parties for any legal and other expenses
reasonably incurred as such expenses are reasonably incurred by such Holder
Indemnified Party in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission based upon information furnished by such Holder in writing
specifically for use in the Registration Statement or Prospectus or preliminary
prospectus or free writing prospectus. The Company shall notify the Holders
promptly of the institution, threat or assertion of any proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
6.2.Indemnification by the Holders. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each Person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from or which arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or free writing prospectus or
amendment or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission or alleged statement or omission is contained in any information
furnished in writing by such Holder to the Company specifically for inclusion in
the Registration Statement or Prospectus or free writing prospectus or amendment
or supplement thereto, and will reimburse the Company and its directors,
officers, employees, stockholders or controlling Persons for any legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. In no event
shall the liability of any Holder be greater in amount than the dollar amount of
the proceeds received by such Holder upon the sale of the Registrable




--------------------------------------------------------------------------------




Securities included in the Registration Statement giving rise to such
indemnification obligation, except in the case of fraud or willful misconduct.
6.3.Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim within five (5) Business Days
after written notice thereof and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, considering the
advice of counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one additional firm of attorneys at any time for
all such indemnified parties. No indemnifying party will, except with the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.
6.4.Contribution. If for any reason the indemnification provided for in Sections
6.1 or 6.2 is unavailable to an indemnified party or insufficient to hold it
harmless as contemplated therein, then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnified party and the indemnifying party, as well as
any other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of any Holder
be greater in amount than the dollar amount of the proceeds received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.
7.MISCELLANEOUS.
7.1.Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
(a)Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the state of California.
(b)Consent to Jurisdiction. Each Party irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction any state or federal
court sitting in County of Orange, State of California, in any proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each Party
hereby irrevocably and unconditionally (i) agrees not to commence any such
proceeding except in such courts, (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such courts,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and (iv) waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such proceeding. Each
Party hereto agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law. Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 7.2. Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by applicable law.




--------------------------------------------------------------------------------




(c)Waiver of Jury Trial. Each Party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such Party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating in
whole or in part to this Agreement or the transactions contemplated by this
Agreement. Each Party certifies and acknowledges that (i) no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) each such Party understands and has considered the
implications of this waiver, (iii) each such Party makes this waiver
voluntarily, and (iv) one of the inducements to each such Party to enter into
this Agreement by, among others, are the waivers and certifications contained in
this Section 7.1(c).
7.2.Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when it is delivered in person or sent by
facsimile or email (with proof of receipt at the facsimile number or email
address to which it is required to be sent), on the Business Day after the day
on which it is delivered to a major nationwide delivery service for overnight
delivery, or on the fifth Business Day after the day on which it is mailed by
first class mail from within the United States, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
Party to which the notice or communication is sent):
If to the Company:
With a copy to:
Pacific Mercantile Bancorp
949 South Coast Drive, Suite 300
Costa Mesa, California 92626
Attn. Robert E. Sjogren
Tel: (714) 438-2500
Fax: (714) 438-1084
O’Melveny & Myers LLP
610 Newport Center Drive, 17th Floor
Newport Beach, CA 92660
Attn:J. Jay Herron and Shelly Heyduk
Tel: (949) 823-6900
Fax: (949) 823-6994

If to the Holders, to their respective addresses set forth on Exhibit A.
7.3.Entire Agreement. This Agreement and the Exhibits hereto, and any agreements
and documents executed by the Parties simultaneously herewith, including the
Exchange Agreement, represent the entire understanding and agreement of the
Parties with reference to the transactions set forth herein and supersede all
prior understandings and agreements (written or oral) made by the Parties.
Except as otherwise expressly provided herein, no Person other than the Parties
hereto shall have any right hereunder or be entitled to the benefit of any
provision hereof.
7.4.Assignment; Successors and Assigns. The rights under this Agreement may be
assigned (but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate, partner, member, limited
partner, retired partner, retired member, or stockholder of a Holder; or
(ii) after such transfer, with its Affiliates, holds at least seven percent
(7%) of the total number of Registrable Securities issued to such Holder
pursuant to the Exchange Agreement (subject to appropriate adjustment for stock
splits, stock dividends, combinations, and other recapitalizations); provided
that (a) prior to such transfer, the Company is furnished with written notice
stating the name and address of such transferee and identifying the securities
with respect to which such registration rights are being transferred, and
(b) such transferee agrees in writing to be bound by and subject to the terms
and conditions of this Agreement. Subject to the foregoing, the provisions of
this Agreement shall inure to the benefit of and are binding upon the respective
successors and permitted assignees of the Parties.
7.5.Waiver and Amendment. Except with respect to statutory requirements, and
subject to the provisions of the last sentence of this Section, any Party hereto
may by written instrument extend the time for the performance of any of the
obligations or other acts of any other Party hereto and may waive (i) any
inaccuracies in the representations or warranties of any of the other Parties
contained in this Agreement or in any document delivered pursuant hereto,
(ii) compliance with any of the covenants, undertakings or agreements by any of
the other Parties, or satisfaction of any of the conditions to the waiving
Party’s obligations, contained in this Agreement or (iii) the performance
(including performance to the satisfaction of a Party or its counsel) by any of
the other Parties of any of the obligations of such other Party set forth
herein. No failure or delay on the part of any Party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy of such Party. Except as otherwise expressly provided in this Agreement,
an amendment of this Agreement or the waiver or modification of




--------------------------------------------------------------------------------




any provision of this Agreement will be effective only upon the written consent
of (i) the Company, on the one hand, and (ii) Holders, on the other hand, who
hold more than fifty percent (50%) of the then outstanding Registrable
Securities; provided, however, that if a proposed amendment, waiver or
modification would adversely affect a Holder differently or in a manner that
would have a disproportionate adverse effect on such Holder as compared to the
effect on the other Holders, then such amendment, waiver or modification must
also be approved by such Holder.
7.6.Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of or be considered in connection with the interpretation or
application of any of the terms or provisions of this Agreement.
7.7.Severability. In case any provision contained in this Agreement should be
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect in any jurisdiction, then, such provision shall be
ineffective to the extent of such invalidity, illegality or unenforceability, in
such jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
7.8.Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which
executed counterparts, and any photocopies and facsimile copies thereof, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.
7.9.Further Assurances. Each Party hereto agrees to execute and deliver all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate the purposes of this
Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first above written.
PACIFIC MERCANTILE BANCORP
By:        /s/ Steven K. Buster    
Name:    Steven K. Buster
Title:    President & CEO
SBAV LP
By: SBAV GP LLC, its General Partner
By:        /s/ George Hall    
Name:    George Hall
Title:    Managing Member
CARPENTER COMMUNITY BANCFUND, L.P. and CARPENTER COMMUNITY BANCFUND-A, L.P.
By: CARPENTER FUND MANAGER GP, LLC, their General Partner
By:        /s/ John D. Flemming    
Name:    John D. Flemming
Title:    Managing Member




[Signature page to Registration Rights Agreement]




--------------------------------------------------------------------------------




EXHIBIT A
Holder
Series B Shares
Series C Shares
Warrants
Exchange Shares
SBAV, LP
75,000
23,597
352,444
2,015,055
Carpenter Community BancFund, LP
1,256
384
13,900
33,745
Carpenter Community BancFund-A, LP
35,744
11,244
394,934
960,348
 
 
 
 
 
Totals:
112,000
35,225
761,278
3,009,148



Addresses of Holders
SBAV, LP
c/o Clinton Group, Inc.
601 Lexington Avenue
51st Floor
New York, NY 10022
Attention: George Hall
Daniel Strauss
Facsimile: (212) 825-0084


With a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Joseph Vitale
Facsimile: (212) 593-5955




Carpenter Funds
5 Park Plaza, Suite 950
Irvine, CA 92614
Attention: John Flemming


With a copy to:
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive
Fourth Floor
Costa Mesa, CA 92626
Attention: Joshua A. Dean
Facsimile: (714) 428-5991




